Citation Nr: 0917955	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the reduction of the rating for the Veteran's 
service-connected back disability from 30 percent to 20 
percent, effective November 30, 2008, was proper.

2.  Entitlement to an increased rating for the orthopedic 
manifestations of a back disability, rated as 30 percent 
disabling for the period prior to December 1, 2008, and as 20 
percent disabling since December 1, 2008.

3.  Entitlement to ratings in excess of 10 percent for right 
and left L5 radiculopathy as the neurological manifestations 
of the low back disability.


REPRESENTATION

Appellant represented by:	Casey D. Copeland, Attorney




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claim for an increased rating for his back disability and 
reduced the rating for his back disability from 30 percent to 
20 percent disabling, effective December 1, 2008.  By a 
January 2009 supplemental statement of the case, the RO 
granted separate 10 percent disability ratings for right and 
left L5 radiculopathy as the neurological manifestations of 
the Veteran's low back disability, effective October 23, 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA has a duty to notify the Veteran of what information or 
evidence is necessary to substantiate the claim, what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  Although the RO has 
provided the Veteran with multiple notice letters, these 
notice letters did not specifically notify the Veteran that 
he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

With respect to the claim regarding the propriety of the 
reduction of the disability rating, while the Veteran was 
provided proper notice regarding the proposed reduction, the 
Veteran was not provided with the full rating criteria for 
the spine.  Because the RO determined that the 30 percent 
rating was awarded in error, the Veteran should be provided 
with notice regarding which disabilities are eligible for a 
30 percent disability rating under 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).

Finally, as the most recent VA clinical records of record are 
dated in November 2008, and it appears that the Veteran has 
continued to receive treatment for his  back disability since 
that time, records dated since November 2008 should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.   Provide the Veteran with a letter 
that:
a)	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
b)	informs him about the information and 
evidence that VA will seek to 
provide; 
c)	informs him about the information and 
evidence he is expected to provide; 
d)	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
e)	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back 
disabilities and the effect that 
worsening has on his employment and 
daily life;  
f)	provides him with all of the 
Diagnostic Codes for rating 
disabilities of the spine and sciatic 
nerve; and 
g)	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain and associate with the claims 
file records from the VA Medical Center in 
Fayetteville, Arkansas, dated from 
November 2008 to the present.  If any of 
the records are no longer on file, request 
them from the appropriate storage 
facility.  All attempts to secure those 
records must be documented in the claims 
folder.

3.  Then, readjudicate the claims, to 
include consideration as to whether referral 
for an extraschedular evaluation is 
warranted.  If action remains adverse, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

